Citation Nr: 0931929	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  The Board remanded this claim 
for additional development in September 2008.  


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD 
pursuant to DSM-IV, nor has any PTSD been related to his 
active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Because the Veteran is alleging physical assault, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred. 

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 5.14c(7) 
(a)-(o).  Subparagraph (9) provides that "[r]ating boards may 
rely on the preponderance of evidence to support their 
conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2008).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3). 

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

The Veteran contends that he was physically assaulted by 
persons of another race during service and that he incurred 
an injury to the right eye area which required stitches.  

The Veteran's service personnel records list his military 
occupational specialty as tactical circuit controller, and 
show that he received the Sharpshooter (Rifle) and Expert 
(Hand Grenade) badges.  These awards indicate service but do 
not denote combat.  Because the Veteran does not have a 
confirmed history of engaging in combat with the enemy during 
service, his alleged stressors must be corroborated by 
supporting evidence.   

The Veteran's service medical records are negative for any 
treatment of PTSD during service.  His February 1977 entrance 
examination found him to be qualified for enlistment with no 
psychiatric abnormalities, and no psychiatric disorders were 
found at his May 1969 separation examination.  The Veteran 
was recommended for discharge from service in June 1969 due 
to personal abuse of alcohol.  

Post-service VA and private medical records dated from April 
1984 to September 2006 show that the Veteran received 
intermittent treatment for cocaine abuse, drug dependence, 
and dysthymic disorder.  

The Veteran submitted lay statements dated in March 2005 and 
November 2008 from family and friends in support of his 
claim.  These letters state, in pertinent part, that prior to 
entering the military, the Veteran was a kind and energetic 
person with a good sense of humor.  He was reported to have 
been athletic, family-oriented, socially active, and to have 
had many friends.  The Veteran's friends and family asserted 
that after he returned home from the military, his behavior 
changed completely.  They stated that he became a nervous and 
paranoid loner who avoided crowds and was prone to violent 
outbursts, absent-mindedness, depression, and hostility.  
They also reported that he began abusing alcohol and drugs, 
stealing, fighting, and going to rehabilitation centers and 
prison.  

The Veteran also submitted letters from his former employers 
showing that he was terminated for cursing at his co-workers 
and making serious threats to his immediate supervisor.           

On VA examination in November 2008, the Veteran reported that 
in the late part of 1978 or the early part of 1979 during 
active duty, he was assaulted as he came out of a store by 
several white servicemen that he recognized but was not 
personally acquainted with.  He stated that the assault had 
been unprovoked and that he was knocked unconscious.  He 
reported that he consequently suffered a cut above his right 
eye for which he received six stitches.  He complained of 
experiencing intense fear during the assault, and the 
examiner noted that the incident met Criterion A of a PTSD 
diagnosis.  Regarding the other criteria for PTSD, the 
examiner found that the Veteran did not have any re-
experiencing symptoms secondary to the reported trauma and 
therefore did not meet Criterion B.  The examiner explained 
that Criterion C specified that avoidance of people was 
secondary to avoiding reminders of the trauma, but since the 
Veteran reported social isolation because he did not like 
people, his avoidance of people was more than likely better 
accounted for by an antisocial personality disorder diagnosis 
rather than as a symptom of PTSD.  Also, the Veteran stated 
that he had emotional numbing after his father and brother 
passed away, but the examiner found that according to DSM-IV 
standards for PTSD, emotional numbing usually began soon 
after the trauma.  She stated that a May 1979 psychiatric 
evaluation of the Veteran found no psychiatric diagnosis at 
the time.  She thereby concluded that the Veteran did not 
meet Criterion C because he did not exhibit three or more 
symptoms of avoidance.  As for Criterion D of a PTSD 
diagnosis, the Veteran complained of experiencing anger and 
irritability in response to interpersonal interactions.  The 
examiner found that although increased anger and irritability 
were symptoms of PTSD, these symptoms were better accounted 
for by an antisocial personality disorder diagnosis in light 
of the Veteran's overall presentation.  The Veteran did 
report some concern for his safety because he thought someone 
could go after him, but he did not report any other symptoms 
of hypervigilance and directly denied any symptoms of 
anxiety.  Since the Veteran did not exhibit two or more 
symptoms of hyperarousal, the examiner found that he did not 
meet Criterion D of a PTSD diagnosis.  

The Veteran reported significant difficulties in occupational 
functioning and stated that he either quit or was fired from 
all of his jobs for fighting, insubordination, or making 
threats.  With respect to social functioning, the Veteran 
asserted that he had been "in and out" of prison since 
1986, had a strained relationship with his wife, and had no 
friends.  The Veteran also reported a long history of alcohol 
and cocaine misuse.  He stated that both substances had been 
taken over a longer period of time than intended, there were 
multiple unsuccessful attempts to cut down or control 
substance use, and important social and occupational 
activities were given up because of substance use.  
Examination revealed that the Veteran was alert and oriented 
in all spheres.  He was calm and cooperative and answered 
questions appropriately.  His speech was logical and goal-
directed.  He had mild deficits in concentration and 
attention but exhibited no anxiety or acute distress at any 
time.  His mood was slightly depressed, and he had a 
restricted range of affect.  The Veteran had poor judgment 
and insight.  He reported two past suicide attempts but 
denied any current suicidal ideation.  He stated that he had 
experienced aggressive, violent, and even homicidal ideation 
as recently as one week ago but denied any plan or intent to 
act on this ideation.  The examiner reviewed the entire 
claims file and diagnosed the Veteran with alcohol 
dependence, cocaine dependence, and antisocial personality 
disorder.  She opined that the Veteran's severe impairments 
in social and occupational functioning were more likely than 
not secondary to alcohol and cocaine dependence and 
antisocial personality disorder instead of PTSD.        

The Veteran has not alleged that his diagnosed alcohol and 
cocaine dependence is related to service.  However, a claim 
for service connection for substance abuse cannot succeed 
because Congress has specifically provided that no 
compensation shall be paid if the disability is the result of 
abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).

A personality disorder is not recognized as a disability for 
which VA compensation may be granted.  38 C.F.R. §§ 4.9, 
4.127 (2008).  As personality disorders are specifically 
excluded as a disease or injury for which service connection 
may be granted, the Veteran is not entitled to service 
connection for his antisocial personality disorder. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the November 2008 VA medical opinion 
finding that it was less likely than not that the Veteran had 
a diagnosis of PTSD is probative and persuasive based on the 
examiner's comprehensive review of the claims file, 
meticulous examination of the Veteran, and thorough 
rationale.  Additionally, there is no contrary competent 
opinion of record that diagnoses the Veteran with PTSD, or 
any other psychiatric disorder for which service connection 
may be granted.  Absent evidence of a current diagnosis of 
PTSD, or any other service-connectable psychiatric disorder, 
pursuant to DSM-IV, service connection for an acquired 
psychiatric disorder, to include PTSD, must be denied.

The Board has considered the Veteran's and his friends and 
family's claims that he has PTSD related to his service.  
However, as laypersons, they are not competent to give 
medical opinions on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran and his family and 
friends are competent to give evidence about what they 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, the Veteran and his family 
and friends can testify to that which they are competent to 
observe, such as the Veteran's nervous and aggressive 
behavior, but they are not competent to provide a medical 
diagnosis for PTSD or any other psychiatric disorder, or to 
relate any PTSD or other psychiatric disorder medically to 
the Veteran's service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating 
decision in April 2006; and a statement of the case in 
February 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


